Motion for a stay granted on condition that the appellants procure the record on appeal and appellants’ points to be served and filed on or before May 18, 1966, said appeal to be argued or submitted on May 24, 1966, and on the further condition that the appellants post an additional bond in the sum of $25,000 on or before May 16, 1966 to secure defendants in the event of loss caused by the injunction pendente lite. Respondents’ points are to be served and filed on or before May 23, 1966. In the meantime, the case in the Supreme Court shall retain its place on the calendar.
Concur — Botein, P. J., Breitel, Rabin and Eager, JJ.